Citation Nr: 0200214	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include jungle rot.

2.  Entitlement to service connection for a right ear hearing 
loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran requested and 
was scheduled to appear at hearings at the RO in March 2000 
and January 2001; however, he was unable to attend and 
requested that the hearing be rescheduled.  In August 2001, 
the Board remanded the case in order to provide the veteran 
the opportunity to appear before a Member of the Board at a 
hearing at the RO.  The veteran was notified that he was 
scheduled for a Travel Board hearing at the RO for November 
2001; however, the veteran failed to appear. 


FINDING OF FACT

Competent medical evidence of a current diagnosis of a skin 
disorder to include jungle rot is not of record.


CONCLUSION OF LAW

A chronic skin disorder to include jungle rot was not 
incurred or aggravated during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1154, 5100 et. seq. (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); see 38 C.F.R. § 
3.303 (2001).   For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001). 

The veteran's service medical records reveal that he reported 
stings and welts of the skin at his 1967 induction 
examination.  The assessment was no significant skin disease, 
not currently disabling.  Service medical records reflect 
that the veteran was treated for complaints of rash, itching, 
and welts of forearms and back in June 1968 and January 1969. 
These were attributable to an allergic reaction, urticaria, 
which he had prior to entering service. There were no further 
treatments for skin problems in service.  At his November 
1969 separation examination, the veteran reported history of 
allergic skin reaction of the left forearm for the past seven 
years.  The evaluation of the skin was normal and there was 
no diagnosis of a skin disorder.

The veteran submitted copies of private medical records 
showing treatment for several disorders from 1992 to 1998.  A 
November 1998 health history form shows that the veteran 
reported a history of jungle rot (skin fungus).  However, the 
private medical records show no complaints, findings, or 
diagnosis of any skin disorder, to include jungle rot.

At a February 1999 VA skin examination, the veteran reported 
that he had a chronic intermittent rash of his left hand, 
forearm, and left lower leg since serving in Vietnam during 
service.  He stated that the rash occurs from time to time 
and then resolved spontaneously.  He reported that he used 
topical Lanacane for treatment.  On evaluation, there was no 
evidence of any skin eruption.  The assessment was possible 
recurrent tinea infections, but the examiner stated that 
there was no way to prove such as the veteran was 
asymptomatic at the time of examination. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  
The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999), to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established 'service connection' under 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence).

Upon review, the Board notes that the evidence indicates that 
the veteran had an allergic skin reaction during his active 
service without any residuals or sequelae.  Although private 
medical records show that the veteran reported a history of 
jungle rot, there was no medical evidence of complaints, 
findings, or a diagnosis of such and a February 1999 VA 
examination revealed no evidence of a skin disorder.  Thus, 
the record does not contain medical evidence of a current 
diagnosis of a skin disorder to include jungle rot.  The 
Board notes that the veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical etiology.  Thus, in absence of evidence demonstrating 
that the veteran has the requisite training to proffer 
medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).   

Accordingly, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  Upon review 
of the record, the Board finds that there is no competent 
medical evidence of a medical diagnosis of a skin disorder 
subsequent to service.  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent medical evidence of record of a diagnosis of 
a skin disorder to include jungle rot, the Board concludes 
that the veteran's claim for service connection for such is 
denied.  

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (2001), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.

Although the VCAA was enacted after the RO's August 1999 
decision, the veteran would not be prejudiced by a decision 
by the Board at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.  The RO provided the 
veteran with a statement of the case in December 1999 and the 
Board, in its August 2001 remand, discussed the provisions of 
VCAA.  These notices and communications from the RO informed 
the veteran of the applicable laws and regulations and of the 
evidence needed to substantiate his claim.  The veteran has 
submitted private medical records in support of his claim, 
and has not notified VA of any additional medical treatment 
that should be obtained.  Having been informed of the 
applicable laws and regulations as well as the evidence 
needed, the veteran would not be prejudiced by issuance of a 
decision without affording him an opportunity to respond to 
the general provisions of the VCAA.  See Bernard, supra.

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of this claim.  A remand of this issue for 
further technical compliance with the provisions of the VCAA 
is not necessary.


ORDER

Service connection for skin disorder, to include jungle rot, 
is denied.


REMAND

As noted above, there was a significant change in the law 
during the pendency of the appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The U. S. Court of Appeals for Veterans Claims has held that 
all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate this 
claim.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  Upon review, medical records from the veteran's 
private physicians, from 1998, show findings of right ear 
defective hearing related to explosions and Vietnam service.  
The Board observes that the veteran served in Vietnam in the 
Infantry and received the Combat Infantryman Badge.  Service 
medical records reveal a change in hearing between the 
veteran's entrance and separation examinations.  At February 
1999 VA examination, the examiner stated that there was a 
very severe pseudohypoacusis on the right and that testing 
was discontinued.  Thus, the Board is unclear as to the 
current status of the veteran hearing loss, if any, and the 
etiology of such.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination in order 
to determine the nature and etiology of his disability as 
well as obtaining pertinent medical records.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001). 

1.  The veteran should be afforded a VA 
audiological examination to determine the 
extent of his hearing loss disability, if 
any.  After examining the veteran and 
reviewing the veteran's entire claims 
folder, including the reports of any VA 
and private audiological tests, the 
examiner should provide an opinion as to 
whether there is hearing loss and if so, 
the etiology of any hearing loss, taking 
into account the veteran's exposure to 
noise during service.  The examiner is 
asked to specifically state whether it is 
at least as likely as not that any 
currently-shown hearing loss is related 
to acoustic trauma during service or to 
any other incident of service.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 


